Berry, J.,
dissenting. I agree to the conclusion arrived at by my brethren as to the exemption of the three undivided, fourths of the lot which were owned by Willig at the time when the defendant’s judgment was docketed. As to the-other undivided fourth, Willig had no ownership of it, or of any interest in it of any kind or degree, at the time when defendant’s judgment was docketed. At that date, and for some time after, it was owned by another person. He might have conveyed a perfect title to it, unencumbered by any claim. *411whatever on the part of Willig, or it might have been levied upon and sold as his (the owner’s) property, and, if not redeemed, the purchaser would have acquired an absolutely perfect title to it. As Willig, therefore, was not its owner, in any sense, I think it could not be and was not a part of his homestead, for the statute requires that the homestead shall be owned by the claimant.